                                                                   Case 2:16-cv-02493-RFB-BNW Document 61 Filed 07/01/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                               Case No.: 2:16-cv-02493-RFB-BNW
                      LAS VEGAS, NEVADA 89134




                                                            12                         Plaintiff,
AKERMAN LLP




                                                            13   vs.
                                                            14   LOS PRADOS COMMUNITY ASSOCIATION;                    JOINT       STIPULATION    TO
                                                                 SUMMIT REAL ESTATE GROUP, LLC; and                   COORDINATE SUMMARY JUDGMENT
                                                            15   NEVADA ASSOCIATION SERVICES, INC.,                   BRIEFING [ECF NOS. 55, 58]
                                                            16                         Defendants.                    [FIRST REQUEST]
                                                            17

                                                            18   AND RELATED CASES
                                                            19

                                                            20          Bank of America, N.A., Los Prados Community Association, and Summit Real Estate Group,
                                                            21   LLC agree and request the court coordinate deadlines with respect to summary judgment motions
                                                            22   filed by Bank of America and Summit. (ECF Nos. 55, 58.)
                                                            23          Bank of America filed its summary judgment motion on June 1, 2020. (ECF No. 55.)
                                                            24   Summit and Los Prados responded on June 22, 2020. (ECF Nos. 56, 57.) The current deadline for
                                                            25   Bank of America to file a reply in support of its summary judgment motion is July 6, 2020.
                                                            26          Summit filed its summary judgment motion on June 22, 2020. (ECF No. 58.) Los Prados
                                                            27   joined on June 23, 2020. (ECF No. 59.) The current deadline for Bank of America to file an
                                                            28   opposition to Summit's summary judgment motion and Los Prados's joinder is July 13, 2020.

                                                                                                                  1
                                                                   Case 2:16-cv-02493-RFB-BNW Document 61 Filed 07/01/20 Page 2 of 2




                                                             1          In an effort to coordinate briefing schedules, the parties agree and request the court keep July

                                                             2   13, 2020 as Bank of America's deadline to file a response to Summit's summary judgment motion

                                                             3   and Los Prados's joinder. The parties also agree and request the court set July 27, 2020 as the

                                                             4   deadline for the parties to file replies supporting the summary judgment motions filed by Bank of

                                                             5   America and Summit. (ECF Nos. 55, 58.) The deadline for Bank of America to reply in support of

                                                             6   its summary judgment motion is the only deadline the parties request to be extended. This is the

                                                             7   parties first request to extend this deadline. It is not requested for purposes of undue delay and will

                                                             8   not prejudice any party.
                                                             9          DATED: July, 2020
                                                            10
                                                                 AKERMAN LLP                                           THE WRIGHT LAW GROUP, P.C.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 /s/ Scott R. Lachman                                   /s/ John Henry Wright
                                                                 ARIEL E. STERN, ESQ.                                  JOHN HENRY WRIGHT, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Nevada Bar No. 8276                                   Nevada Bar No. 6182
AKERMAN LLP




                                                            13   SCOTT R. LACHMAN, ESQ.                                2340 Paseo Del Prado, Suite D-305
                                                                 Nevada Bar No. 12016                                  Las Vegas, Nevada 89145
                                                            14   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134                               Attorneys for Summit Real Estate Group, Inc.
                                                            15
                                                                 Attorneys for Bank of America, N.A.
                                                            16

                                                            17   MARQUIS AURBACH COFFING

                                                            18   /s/ Michael D. Maupin
                                                                 JACK C. JUAN, ESQ.
                                                            19   Nevada Bar No. 6367
                                                                 MICHAEL D. MAUPIN, ESQ.
                                                            20   Nevada Bar No. 13721
                                                                 10001 Park Run Drive
                                                            21   Las Vegas, Nevada 89145

                                                            22   Attorneys for Los Prados Community
                                                                 Association
                                                            23
                                                                                                               ORDER
                                                            24
                                                                        IT IS SO ORDERED:                        ________________________________
                                                            25                                                   RICHARD F. BOULWARE, II
                                                            26
                                                                                                                 UNITED STATES DISTRICT JUDGE
                                                                                                                DATEDSTATES
                                                                                                              UNITED  this 1st DISTRICT
                                                                                                                               day of July, 2020.
                                                                                                                                            JUDGE
                                                            27

                                                            28
                                                                                                              DATED:
                                                                                                                   2
